t c memo united_states tax_court david edgar holland petitioner v commissioner of internal revenue respondent docket no 16537-12l filed date david edgar holland pro_se jonathan e behrens for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times genuine dispute exists as to any material fact and that the determination to collect petitioner’s income_tax liabilities by levy should be upheld petitioner has not responded to the motion despite an order from this court instructing him to do so background at the time the petition was filed petitioner resided in delaware petitioner timely filed hi sec_2001 federal_income_tax return and respondent assessed the tax reported on the return petitioner’s withheld taxes were insufficient to pay the tax_liability reported on the return consequently respondent assessed the tax and the failure to pay penalty petitioner did not file federal_income_tax returns for the taxable_year sec_2002 and respondent prepared substitutes for returns sfrs for the taxable_year sec_2002 and pursuant to sec_6020 respondent mailed to petitioner a notice_of_deficiency for the taxable_year sec_2002 and petitioner received the notice_of_deficiency but did not file a petition respondent assessed the tax and penalties as determined in the notice_of_deficiency by order dated date the court directed petitioner to file a response on or before date no response was filed by petitioner respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising him that respondent intended to levy to collect the unpaid tax_liabilities for the taxable_year sec_2001 sec_2002 and years at issue and that he could request a hearing with respondent’s office of appeals the amounts of unpaid taxes penalties and interest for the years at issue as of date were as follows assessed accrued accrued year balance penalty interest total dollar_figure --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner submitted a timely form request for a collection_due_process or equivalent_hearing in which he did not contest the underlying liabilities but instead requested an offer-in-compromise by letter dated date respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference call for date in the letter the settlement officer requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals so that a decision could be made regarding petitioner’s request for an offer-in-compromise the letter also stated that petitioner had not filed federal_income_tax returns for the years through and that he must provide signed returns for these years to the settlement officer on date the settlement officer received from petitioner a completed form 433-a and signed copies of petitioner’s federal_income_tax returns for the year sec_2001 sec_2002 and through the settlement officer also received an unsigned return for which he returned to petitioner with instructions to sign the return and mail it to the address specified in the instructions for form_1040 u s individual_income_tax_return using the information reported on form 433-a the settlement officer determined that petitioner was able to make monthly payments of dollar_figure towards his tax_liabilities the settlement officer also determined that petitioner had cash on hand of dollar_figure furthermore using the quick sale value method respondent determined that petitioner had equity in real_estate of dollar_figure and equity in vehicles of dollar_figure as a result petitioner had equity in property of dollar_figure that he could sell in order to pay his tax_liabilities because petitioner could make a monthly payment of dollar_figure and had dollar_figure of equity in property the settlement officer determined that petitioner could fully pay the outstanding tax_liabilities for the years at issue during the cdp hearing on date the settlement officer informed petitioner that he did not evaluate petitioner’s eligibility for an offer-in- compromise because petitioner did not submit a form_656 offer_in_compromise the settlement officer gave petitioner until date to submit a form_656 petitioner did not provide the settlement officer with a form_656 respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the levy action petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 despite our order that petitioner file a response he failed to respond to the motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a cdp hearing he may raise at that hearing any relevant issue relating to the unpaid tax or proposed levy sec c relevant issues include possible alternative means of collection sec_6330 standard of review if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 underlying liability for sec_6330 permits a taxpayer to challenge the existence or amount of the tax_liability reported on his original return if he has not received a notice_of_deficiency or not otherwise had an opportunity to dispute the tax_liability in question see 122_tc_1 petitioner timely filed hi sec_2001 federal_income_tax return petitioner did not receive a notice_of_deficiency and did not have a previous opportunity to dispute hi sec_2001 tax_liability however during the cdp hearing petitioner submitted an amended_return for the tax shown on the amended_return exceeded the tax shown on the original return therefore petitioner did not dispute the amount of the tax_liability assessed by respondent consequently petitioner’ sec_2001 tax_liability is not properly before the court underlying liabilities for and petitioner received a notice_of_deficiency for the taxable_year sec_2002 and based on sfrs prepared by respondent during the cdp hearing petitioner submitted federal_income_tax returns for the and taxable years the settlement officer forwarded these returns to be processed sec_6330 states a person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 a person may not raise the underlying tax_liability if he received a notice_of_deficiency see also sec_301_6330-1 a- e2 proced admin regs the settlement officer’s decision to forward petitioner’ sec_2002 and federal_income_tax returns for processing does not result in a waiver by respondent of the restriction set forth in sec_6330 see 118_tc_572 therefore the settlement officer’s consideration of petitioner’s tax_liabilities for the and taxable years does not allow the court to consider such precluded issues see miller v commissioner tcmemo_2007_35 tax ct memo lexi sec_32 at sec e a-e11 proced admin regs any determination however made by the appeals officer with respect to such a precluded issue shall not be treated as part of the notice_of_determination issued by the appeals officer and will not be subject_to any judicial review emphasis added consequently petitioner’ sec_2002 and tax_liabilities are not properly before the court abuse_of_discretion the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see also 117_tc_183 the settlement officer properly based his determination on the factors required by sec_6330 offer-in-compromise the settlement of disputed tax_liabilities is governed by sec_7121 and sec_7122 which authorize the secretary to settle any_tax disputes and compromise any civil or criminal case arising under the internal revenue laws regulations under sec_7122 clarify the procedure required with respect to an offer-in- compromise sec_301_7122-1 proced admin regs provides that an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary an offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary revproc_2003_71 sec_4 2003_2_cb_517 provides that an offer to compromise a tax_liability must be submitted in writing on the service’s form_656 offer_in_compromise see also godwin v commissioner tcmemo_2003_289 tax ct memo lexis at taxpayers who wish to propose an offer_in_compromise must submit a form aff’d 132_fedappx_785 11th cir petitioner requested an offer-in-compromise on form during the cdp hearing the settlement officer informed petitioner that he must submit a form_656 to be evaluated for an offer-in-compromise the settlement officer gave petitioner days to submit a form_656 petitioner never submitted a form_656 there is no abuse_of_discretion when the settlement officer fails to consider a taxpayer’s request for an offer-in-compromise when a form_656 was not filed see 124_tc_69 gentile v commissioner tcmemo_2013_175 at waring v commissioner tcmemo_2011_270 tax ct memo lexi sec_262 at ludzack v commissioner tcmemo_2011_111 tax ct memo lexi sec_108 at furthermore petitioner failed to respond to the motion as ordered by the court by failing to respond to the assertions in the motion petitioner waived his right to contest them see rule d lunsford v commissioner t c pincite akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at consequently the settlement officer did not abuse his discretion in denying petitioner’s request for a collection alternative as a result respondent’s determination is sustained in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
